NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                    LOUIS DANIEL QUIROZ, Appellant.

                             No. 1 CA-CR 17-0009
                               FILED 1-18-2018


           Appeal from the Superior Court in Maricopa County
                        No. CR2015-002574-002
               The Honorable John Christian Rea, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Matthew O. Brown, Chandler
Counsel for Appellant

Louis Daniel Quiroz, Florence
Appellant
                             STATE v. QUIROZ
                            Decision of the Court



                      MEMORANDUM DECISION

Chief Judge Samuel A. Thumma delivered the decision of the Court, in
which Presiding Judge Paul J. McMurdie and Judge Peter B. Swann joined.


T H U M M A, Chief Judge:

¶1            This is an appeal under Anders v. California, 386 U.S. 738 (1967)
and State v. Leon, 104 Ariz. 297 (1969). Counsel for defendant Louis Daniel
Quiroz has advised the court that, after searching the entire record, he has
found no arguable question of law, and asks this court to conduct an Anders
review of the record. Quiroz was given the opportunity to file a
supplemental brief pro se, and has done so. This court has reviewed the
record and has found no reversible error. Accordingly, Quiroz’ conviction
and resulting sentence are affirmed.

                FACTS1 AND PROCEDURAL HISTORY

¶2            Quiroz was charged by indictment with trafficking in stolen
property in the second degree, a Class 3 Felony. The State alleged that, in
early April 2015, Quiroz recklessly trafficked in a stolen motorized
shopping cart owned by Fry’s. The State filed allegations of multiple
offenses not committed on the same occasion and prior felony convictions,
including historical felony convictions.

¶3           The State extended at least one plea offer to Quiroz, which
expired given the passage of time without being accepted; Quiroz also was
given an advisement pursuant State v. Donald, 198 Ariz. 406 (App. 2000). In
April 2015 and in July 2015, Quiroz participated in settlement conferences,
but no plea agreement was reached.

¶4           Quiroz filed pro se motions to change counsel, one of which
was granted and new counsel was appointed. Quiroz then filed a third
motion to change counsel, asking that his new counsel be replaced with
another attorney, which was denied. While represented by counsel, Quiroz


1This court views the facts “in the light most favorable to sustaining the
verdict, and resolve[s] all reasonable inferences against the defendant.”
State v. Rienhardt, 190 Ariz. 579, 588-89 (1997) (citation omitted).



                                      2
                            STATE v. QUIROZ
                           Decision of the Court

filed a pro se suppression motion, which was denied. The court appointed
counsel for a pawn shop employee who was a trial witness and the State
sought and obtained an order granting immunity for that witness.

¶5            A two-day jury trial was held in November 2016. Three
witnesses testified and several exhibits were received in evidence. The first
witness was a pawn broker, who testified that Quiroz and a woman came
into his shop to “sell, pawn a motorized shopping cart.” Quiroz said he
bought the cart at Costco. The pawn broker looked up the price and saw
“they had been selling there for, I think, about $600, I think like $599.” The
cart had no markings “[o]ther than just kind of what the manufacturer puts
on there.” The pawn broker offered to purchase the cart for $50. The couple
considered the offer and came back the next day and sold the cart to the
pawn broker for $50.

¶6             The pawn shop then waited for 20 days to see if anyone
reported it stolen, and when no one did, the shop posted it for sale. The
pawn broker admitted he “didn’t feel as if maybe that it was theirs [the
couple’s] to be selling,” which factored into the purchase price. During
direct testimony, the pawn broker admitted that, because he had a feeling
that it could be stolen, the State provided him immunity for his testimony
from “any kind of criminal charges.” The issue of immunity also was
addressed during cross-examination.

¶7             After posting the cart for sale, a Fry’s grocery store
representative came to the pawn shop and said it looked like a Fry’s cart.
The police then became involved and Fry’s established that it was one of
their carts. Fry’s then paid the pawn broker $50 to get the cart back.

¶8            The next witness was a Fry’s employee, who explained that a
motorized shopping cart went missing from a nearby Fry’s store in April
2015. She said a customer told the store that a Fry’s electric cart was in a
pawn shop a few blocks away. She and another Fry’s employee went to the
pawn shop and took a picture of the cart’s serial number and the “EAS tag”
(“a small white tag” placed on items that sounds an alarm when taken out
a door) that Fry’s puts on its carts. She verified the cart was the one stolen
from the Fry’s store.

¶9            A Phoenix Police Department detective who interviewed
Quiroz also testified. After identifying Quiroz in court, the detective
testified Quiroz said he found the cart behind a Little Caesars, that it
worked, and that they decided to take it. Quiroz told him “[t]here was no
one around so they felt that they could” take it. During the interview,



                                      3
                             STATE v. QUIROZ
                            Decision of the Court

Quiroz agreed it was “an expensive item and not something that would
typically be left behind by someone.”

¶10           After the State rested, Quiroz unsuccessfully moved for a
judgment of acquittal. Quiroz, as was his right, elected not to testify or
present any affirmative evidence, other than through cross-examination.
Quiroz also elected not to pursue any lesser-included jury instructions.
After final instructions and argument, the jury found Quiroz guilty as
charged. The State waived the aggravation phase, and the court discharged
the jury.

¶11           At sentencing, after receiving a presentence report and
evidence, the court found Quiroz had at least two prior felony convictions,
specifying those offenses. After hearing argument from counsel, and from
Quiroz directly, the court sentenced him to 11.25 years, a presumptive term
for a non-dangerous but repetitive Class 3 felony offense with two prior
felony convictions. The court properly credited Quiroz with 346 days of
pre-sentence incarceration credit. This court has jurisdiction over Quiroz’
timely appeal pursuant to the Arizona Constitution, Article 6, Section 9, and
Arizona Revised Statutes (A.R.S.) §§ 12-120.21(A)(1), 13-4031, and -
4033(A)(1) (2017). 2

                               DISCUSSION

¶12           Counsel for Quiroz advised this court that after a diligent
search of the entire record, counsel found no arguable question of law. This
court has reviewed and considered counsel’s brief and has searched the
entire record for reversible error. See State v. Clark, 196 Ariz. 530, 537 ¶ 30
(App. 1999). Searching the record and brief reveals no reversible error.

¶13           The record shows Quiroz was represented by counsel at all
stages of the proceedings and counsel was present at all critical stages. The
record provided also shows there was substantial evidence supporting his
conviction and resulting sentence. From the record, all proceedings were
conducted in compliance with the Arizona Rules of Criminal Procedure,
and the sentence imposed was within the statutory limits and permissible
range.




2Absent material revisions after the relevant dates, statutes and rules cited
refer to the current version unless otherwise indicated.


                                      4
                             STATE v. QUIROZ
                            Decision of the Court

¶14          The supplemental brief filed by Quiroz personally raises
issues regarding (1) the grant of immunity to the trial witness and (2) jury
selection.

¶15           Quiroz questions why an attorney was appointed to represent
the pawn broker, the experience of the prosecutor in granting immunity,
why immunity was not granted before the day of trial, why the witness was
granted immunity, why he did not see the written grant of immunity and
argues that the State was “helping and protecting” the witness, and that the
witness “should be charged.”

¶16           The petition for immunity filed with the superior court states,
in substance, that an individual “is to be called as a witness before this
Court and it is stated upon information and belief that hi[s] testimony or
other information may be necessary to the public interest” and the
individual “has refused to testify or is likely to refuse to testify or provide
other information on the basis of hi[s] privilege against self-incrimination.”
As a result, pursuant to A.R.S. § 13-4064, the State “provide[d] immunity
from any use against the witness, of any testimony or evidence presented
by him before this Court.” The resulting order signed by the superior court
required the witness to testify, adding that trial testimony “shall not be used
against said witness” in any criminal action but that the witness “may
nevertheless be prosecuted or subjected to penalty or forfeiture for any
perjury, false swearing or contempt committed.” Quiroz has not shown
how this immunity grant or resulting order fails to comply with Arizona
law or unfairly prejudiced him at trial.

¶17             Nor has Quiroz claimed or specified how the questions he
raises or the actions involved in the immunity grant deprived him of a fair
trial or constitute reversible error. As noted above, the immunity grant was
the subject of examination and cross-examination of this witness at trial.
And Quiroz’ trial counsel pressed the immunity grant during closing
argument. In short, Quiroz has shown no error from the grant of immunity
or appointment of counsel for the pawn broker and has shown no resulting
prejudice.

¶18           Turning to jury selection, Quiroz notes several questions and
answers by several potential jurors. Four jurors who served stated, during
voir dire, that they or a close family member or close friend had been
involved in law enforcement. But when the court followed up, none of these
individuals agreed with the positions of two other individuals (who did not
serve as jurors) that they would be inclined to believe a police witness more
than another witness or hold police officers in “a little bit higher regards.”


                                      5
                             STATE v. QUIROZ
                            Decision of the Court

Similarly, although several individuals who served as jurors either had
been a crime victim, or had a relative or friend who was, none indicated
that they would “have difficulty being fair and impartial to both sides in
this case.” Nor has Quiroz indicated why one juror working “for Safeway
as a systems engineer” for five years would be disqualifying.

¶19          Quiroz notes that other jurors answered affirmatively to
various questions during voir dire, but he does not argue that they
provided disqualifying answers to follow up questions. To the contrary,
when identifying potential jurors to excuse for cause, none of the
individuals mentioned by Quiroz were identified as not being able to be
fair and impartial. Moreover, Quiroz’ counsel was given an opportunity to
ask follow up questions of potential jurors. And after excusing individuals
for cause, Quiroz’ counsel had no “other challenges for cause.” The jury
was then selected from individuals where no challenges for cause had been
made. On this record, Quiroz has shown no error in jury selection.

                               CONCLUSION

¶20           This court has read and considered counsel’s brief and
Quiroz’ pro se supplemental brief, and has searched the record provided
for reversible error and has found none. Leon, 104 Ariz. at 300; Clark, 196
Ariz. at 537 ¶ 30. Accordingly, Quiroz’ conviction and resulting sentence
are affirmed.

¶21            Upon the filing of this decision, defense counsel is directed to
inform Quiroz of the status of the appeal and of his future options. Defense
counsel has no further obligations unless, upon review, counsel identifies
an issue appropriate for submission to the Arizona Supreme Court by
petition for review. See State v. Shattuck, 140 Ariz. 582, 584–85 (1984). Quiroz
shall have 30 days from the date of this decision to proceed, if he desires,
with a pro se motion for reconsideration or petition for review.




                            AMY M. WOOD • Clerk of the Court
                            FILED: AA




                                         6